Title: From Thomas Jefferson to Horatio Gates Spafford, 1 May 1824
From: Jefferson, Thomas
To: Spafford, Horatio Gates


Dear Sir
Monto
May 1. 24.
Your favor of Apr. 8. has been recieved. the gazetteer you are so kind as to propose sending to me may come safely by mail, and I return you, by anticipn, my thanks for this attention. my reading now is for amusement rather than instruction  in the wane of body cannot be unattended with that of the mind. extreme debility has obliged me to retire from all other business, and the only serious occupn to which I now attend is the getting into opern the University established in our state, in the direction of which I have some share. it is the last public concern in which I shall ever take any part and I hope it will be attended with some usefulness, accept the assurance of my great respect & esteemTh:J